DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,497,565 and 10,971,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process including the steps of forming a filling layer into the trench and the first gap to cover the first spacer and the second spacer, wherein the filling layer, the first spacer, and the second spacer together form a strip structure; and removing the first layer as the context of claim 1.
The prior art fails to teach or renders obvious to a process including the steps of forming a filling layer into the first trench, the gap, and the second trench to cover the first spacer and the second spacer, wherein the filling layer and the first spacer in the first trench together form a first strip structure, and the filling layer and the second spacer in the second trench together form a second strip structure; removing the first layer; and forming third spacers over two opposite first sidewalls of the first strip structure as the context of claim 11.
The prior art fails to teach or renders obvious to a process including the steps of removing a portion of the first spacer to form a gap in the first spacer, wherein a first part and a second part of the first spacer are spaced apart by the gap; forming a filling layer into the first trench and the second trench, wherein a first top surface of the first spacer, a second top surface of the second spacer, and a third top surface of the filling layer are substantially level with each other, the filling layer and the first spacer in the first trench together form a first strip structure, and the filling layer and the second spacer in the second trench together form a second strip structure as the context of claim 16.
A closest prior art, Su (US 9,881,794) discloses a process of making a semiconductor device, wherein the process comprises forming trenches (123) with spacers (120, Fig 5) and filling the trench with material (131, Fig 6) but fails to teach or suggest the inventive process steps.
Wang et al (US 2013/0234301) disclose a process of forming a first and second spacers (26, 27) on the sidewalls (20) of each of patterns (18, Fig 9); but fails to disclose the inventive process steps.
Chen et al (US 2017/0200798) disclose a process, wherein filling the trenches with first spacers (240), filling trenches with multi-layer structures (410,420) to form a second and third spacers (figures 3-6).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713